  Case 13-35901         Doc 76     Filed 01/07/19 Entered 01/07/19 10:39:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-35901
         Craig S Bernas
         Laura K Bernas
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/10/2013.

         2) The plan was confirmed on 02/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/17/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,492.00.

         10) Amount of unsecured claims discharged without payment: $104,737.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-35901      Doc 76      Filed 01/07/19 Entered 01/07/19 10:39:06                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $51,687.15
       Less amount refunded to debtor                       $1,887.15

NET RECEIPTS:                                                                                 $49,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $2,160.97
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,160.97

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                Secured        5,724.46       6,461.07         5,724.46      5,724.46     316.30
ALLY FINANCIAL                Unsecured            NA            NA            736.61        398.55        0.00
AMERICAN INFOSOURCE           Unsecured      1,390.16            NA               NA            0.00       0.00
AMERICAN INFOSOURCE           Unsecured         863.55           NA               NA            0.00       0.00
AMERICAN INFOSOURCE           Unsecured         914.44           NA               NA            0.00       0.00
AMERICAN INFOSOURCE           Unsecured      1,254.21            NA               NA            0.00       0.00
AMERICAN INFOSOURCE           Unsecured     19,772.85            NA               NA            0.00       0.00
ASSET ACCEPTANCE LLC          Unsecured      3,069.25            NA               NA            0.00       0.00
ASSET ACCEPTANCE LLC          Unsecured      1,985.60       1,671.83         1,671.83        904.56        0.00
ASSET ACCEPTANCE LLC          Unsecured      1,475.67       1,299.94         1,299.94        703.35        0.00
ASSET ACCEPTANCE LLC          Secured           500.00           NA               NA            0.00       0.00
ASSET ACCEPTANCE LLC          Unsecured      1,519.00       2,722.91         2,722.91      1,473.26        0.00
BANK OF AMERICA               Unsecured      7,534.87            NA               NA            0.00       0.00
CHASE                         Unsecured     13,625.00            NA               NA            0.00       0.00
Chase                         Unsecured     11,628.00            NA               NA            0.00       0.00
CHASE                         Secured       13,625.00            NA               NA            0.00       0.00
Chase                         Secured       11,628.00            NA               NA            0.00       0.00
COMMUNITY HEALTHCARE SYSTEM   Unsecured            NA       1,630.64         1,630.64        882.27        0.00
COOK COUNTY TREASURER         Secured             0.00           NA               NA            0.00       0.00
DISCOVER BANK                 Unsecured      7,414.83       7,414.83         7,414.83      4,011.87        0.00
DISCOVER BANK                 Unsecured      9,908.61            NA               NA            0.00       0.00
Figi's Inc                    Unsecured          47.00           NA               NA            0.00       0.00
GINNYS                        Unsecured         152.48        152.48           152.48          82.50       0.00
ILLINOIS BELL TELEPHONE CO    Unsecured         315.00        314.74           314.74        170.29        0.00
INSOLVE RECOVERY              Unsecured      7,492.67       3,937.27         3,937.27      2,130.30        0.00
INTERNAL REVENUE SERVICE      Unsecured         335.71          0.58             0.58           0.31       0.00
INTERNAL REVENUE SERVICE      Priority       3,060.00         219.31           219.31        219.31        0.00
KOMYATTE & ASSOC.             Unsecured         560.00           NA               NA            0.00       0.00
KOMYATTE & ASSOC.             Unsecured         201.00           NA               NA            0.00       0.00
Ltd Finc Svc                  Unsecured         419.19           NA               NA            0.00       0.00
LVNV FUNDING                  Unsecured      3,937.27            NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-35901       Doc 76       Filed 01/07/19 Entered 01/07/19 10:39:06                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
MEDICAL SPECIALISTS PC          Unsecured            NA       2,249.60      2,249.60      1,217.17          0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      3,412.00            NA            NA            0.00         0.00
MIDLAND CREDIT MANAGEMENT IN    Secured        5,953.00            NA            NA            0.00         0.00
MIDLAND CREDIT MANAGEMENT IN    Unsecured      5,953.00            NA            NA            0.00         0.00
MIDLAND FUNDING LLC             Unsecured            NA       5,953.51      5,953.51      3,221.20          0.00
PASKIN & OBERWETTER LAW OFFIC   Unsecured         857.02           NA            NA            0.00         0.00
PRA Receivables Management      Unsecured         652.89           NA            NA            0.00         0.00
PRA Receivables Management      Unsecured         260.96           NA            NA            0.00         0.00
PRA RECEIVABLES MGMT            Unsecured         400.98        400.98        400.98        216.95          0.00
PRA RECEIVABLES MGMT            Unsecured     11,047.41     11,047.41     11,047.41       5,977.31          0.00
SEVENTH AVENUE                  Unsecured         361.56        361.56        361.56        195.63          0.00
THE SWISS COLONY                Unsecured         362.92        362.92        362.92        196.36          0.00
US BANK TRUST                   Secured              NA     15,597.08     15,597.08      15,597.08          0.00
US BANK TRUST                   Secured      203,861.12    163,303.05           0.00           0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                    $0.00
      Mortgage Arrearage                               $15,597.08         $15,597.08                    $0.00
      Debt Secured by Vehicle                           $5,724.46          $5,724.46                  $316.30
      All Other Secured                                     $0.00              $0.00                    $0.00
TOTAL SECURED:                                         $21,321.54         $21,321.54                  $316.30

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                   $0.00
       Domestic Support Ongoing                              $0.00              $0.00                   $0.00
       All Other Priority                                  $219.31            $219.31                   $0.00
TOTAL PRIORITY:                                            $219.31            $219.31                   $0.00

GENERAL UNSECURED PAYMENTS:                            $40,257.81         $21,781.88                    $0.00


Disbursements:

       Expenses of Administration                            $6,160.97
       Disbursements to Creditors                           $43,639.03

TOTAL DISBURSEMENTS :                                                                        $49,800.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-35901         Doc 76      Filed 01/07/19 Entered 01/07/19 10:39:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
